STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   November 30, 2017
               Plaintiff-Appellee,

v                                                                  No. 334611
                                                                   Kent Circuit Court
PHILIP HARRY CRAWFORD,                                             LC No. 16-002238-FH

               Defendant-Appellant.


Before: SWARTZLE, P.J., and SAWYER and MARKEY, JJ.

PER CURIAM.

        In this case, a jury convicted defendant of accosting a child for immoral purposes, MCL
750.145a. The trial court sentenced defendant to 35 days’ incarceration, with credit for 35 days
served, as well as a three-year term of probationary supervision. Defendant now appeals. We
affirm.

        This case involves an adult male private citizen posing as an underage female and
communicating with defendant over the Internet, which eventually led to the charges against
defendant. In November 2015, defendant posted an advertisement on Craigslist seeking to
“sleep with a virgin woman.” Zachary Sweers, a 23-year-old male, responded to defendant’s
advertisement claiming to be a virgin female named Lisa Spencer. Sweers testified that the
television show “To Catch a Predator” inspired him to pose as underage children online in order
to gather evidence against adults seeking sexual relationships with children and turn the evidence
over to police for potential prosecution.

        Defendant and Sweers, posing as Lisa, exchanged at least 30 e-mails. In one e-mail,
“Lisa” stated that she was only looking for “a quick fling.” “She” also asked if defendant had
“protection.” Defendant responded that he was also only looking for a “fling” and that he did
have protection. Sweers also sent defendant a picture of a young female that he got off of the
Internet claiming that it was the person defendant was e-mailing with. Defendant said in an e-
mail, “We could go see a movie, or go out to eat [sic] And then spend some good alone time
somewhere hint hint.” “Lisa” then told defendant, for the first time, that “she” was only 15 years
old. “Lisa” also sent an e-mail to defendant that said in relevant part, “[I]’m confident nothing
will happen (other than sex lol).” “Lisa” said that they had to think about not getting caught.
Defendant responded that he agreed about not getting caught.



                                               -1-
        In early December 2015, defendant contacted “Lisa” and the two made plans to meet in a
parking lot. Defendant was to pick up “Lisa” in his car. Defendant arrived first, and Sweers
arrived shortly thereafter. Sweers then confronted defendant and surreptitiously videotaped the
confrontation. During the confrontation, defendant stated, “I didn’t even know if I really was
gonna [sic] go through with it.” Defendant also admitted that he “stopped thinking about the
consequences.” Sweers then turned the e-mail and video evidence over to police for prosecution.
Sweers admitted that he was not a member of law enforcement.

       Defendant first argues that there was insufficient evidence to convict him of the crime.
We disagree. A challenge to the sufficiency of the evidence is reviewed de novo. People v
Lueth, 253 Mich. App. 670, 680; 660 NW2d 322 (2002).

        To sustain a conviction, due process requires that there be sufficient evidence to justify a
rational trier of fact in finding guilt beyond a reasonable doubt. People v Wolfe, 440 Mich. 508,
513-514; 489 NW2d 748 (1992). We review challenges to the sufficiency of the evidence by
viewing the evidence in the light most favorable to the prosecution to determine whether a
rational trier of fact could find that the essential elements of the crime were proven beyond a
reasonable doubt. People v Bennett, 290 Mich. App. 465, 471-472; 802 NW2d 627 (2010). In
applying this standard, we “must draw all reasonable inferences and make credibility choices in
support of the jury verdict.” People v Cameron, 291 Mich. App. 599, 613; 806 NW2d 371 (2011)
(quotation marks and citation omitted).

        MCL 750.145a describes the crime of accosting a child for immoral purposes. That
statute states,

               A person who accosts, entices, or solicits a child less than 16 years of age,
       regardless of whether the person knows the individual is a child or knows the
       actual age of the child, or an individual whom he or she believes is a child less
       than 16 years of age with the intent to induce or force that child or individual to
       commit an immoral act, to submit to an act of sexual intercourse or an act of gross
       indecency, or to any other act of depravity or delinquency, or who encourages a
       child less than 16 years of age, regardless of whether the person knows the
       individual is a child or knows the actual age of the child, or an individual whom
       he or she believes is a child less than 16 years of age to engage in any of those
       acts is guilty of a felony punishable by imprisonment for not more than 4 years or
       a fine of not more than $4,000.00, or both.


        The statute provides two alternative theories by which defendant could be convicted of
the crime. People v Gaines, 306 Mich. App. 289, 311; 856 NW2d 222 (2014). First, defendant is
guilty of accosting a child for immoral purposes if he (1) accosted, enticed, or solicited (2) a
child or an individual whom he believed was a child (3) with the intent to induce or force that
child to commit (4) a proscribed act. Id. Alternatively, defendant is guilty of accosting a child
for immoral purposes if he (1) encouraged (2) a child or an individual whom he believed was a
child (3) to commit (4) a proscribed act. Id. A proscribed act includes an act of sexual
intercourse, an act of gross indecency, or any other act of depravity or delinquency. MCL
750.145a. The first theory requires specific intent. Gaines, 306 Mich. App. at 311-312.

                                                -2-
“[B]ecause it can be difficult to prove a defendant’s state of mind on issues such as knowledge
and intent, minimal circumstantial evidence will suffice to establish the defendant’s state of
mind, which can be inferred from all the evidence presented.” People v Kanaan, 278 Mich. App.
594, 622; 751 NW2d 57 (2008). The second theory requires general intent. People v Kowalski,
489 Mich. 488, 500; 803 NW2d 200 (2011). The Kowalski Court clarified that the general intent
prong of the “encouraged” theory means that, by completing the act, defendant “presumed to
intend the natural consequences of his actions.” Id. (brackets and ellipses omitted).

        The prosecution proceeded under both the specific intent and general intent theories of
the crime. Based upon the evidence presented, and when drawing all reasonable inferences and
making credibility choices in support of the jury verdict, Cameron, 291 Mich. App. at 613, we
hold that there was sufficient evidence to convict defendant of accosting a child for immoral
purposes. Defendant clearly solicited or encouraged an individual whom he believed to be a 15-
year-old girl to engage in sexual activity.

       Defendant next argues that his counsel was ineffective for not presenting an entrapment
defense. We disagree.

        In order to find merit in defendant’s claim of ineffective assistance of counsel, defendant
must prove: (1) that the attorney made an error, and (2) that the error was prejudicial to
defendant. Strickland v Washington, 466 U.S. 668, 687; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984);
People v Pickens, 446 Mich. 298, 311, 314; 521 NW2d 797 (1994). That is, first, defendant must
show that trial counsel’s performance fell below an objective standard of reasonableness. People
v Russell, 297 Mich. App. 707, 715-716; 825 NW2d 623 (2012). The Court must analyze the
issue with a strong presumption that trial counsel’s conduct falls within the wide range of
reasonable professional assistance, and requires that the defendant overcome the presumption
that the challenged action or inaction might be considered sound trial strategy. People v
Leblanc, 465 Mich. 575, 578; 640 NW2d 246 (2002). Second, defendant must show that, but for
trial counsel’s deficient performance, a different result would have been reasonably probable.
Russell, 297 Mich. App. at 715-716. “Failing to advance a meritless argument or raise a futile
objection does not constitute ineffective assistance of counsel.” People v Ericksen, 288 Mich
App 192, 201; 793 NW2d 120 (2010) (citation omitted).

       “Entrapment occurs if (1) the police engage in impermissible conduct that would induce
an otherwise law-abiding person to commit a crime in similar circumstances or (2) the police
engage in conduct so reprehensible that the court cannot tolerate it. People v Fyda, 288 Mich
App 446, 456; 793 NW2d 712 (2010). Entrapment requires law enforcement involvement,
authorization, or conduct. See People v Fabiano, 192 Mich. App. 523, 529-533; 482 NW2d 467
(1992); see also People v Juillet, 439 Mich. 34, 61; 475 NW2d 786 (1991).

       In this case, there was no police involvement in defendant’s commission of the crime.
Sweers was a private citizen acting independently and without the blessing, authorization, or
encouragement of law enforcement. In fact, when law enforcement and the prosecutor became
aware of what Sweers was doing, they instructed him to stop. Because there was no police
involvement, and because Sweers was not acting as an agent of the police, there necessarily was
no entrapment. It would have been a meritless and futile argument for defense counsel to raise.
And since “[f]ailing to advance a meritless argument or raise a futile objection does not

                                                -3-
constitute ineffective assistance of counsel,” Ericksen, 288 Mich. App. at 201, defense counsel in
this case was not ineffective for failing to do so.

        Additionally, defendant’s argues that counsel was ineffective for generally failing to
present evidence or call witnesses. Defendant has not stated what evidence counsel should have
presented, what witnesses counsel should have called, or what those witnesses would have said.
Accordingly, we hold that defendant failed to establish the factual predicate of his claim in this
regard. See People v Carbin, 463 Mich. 590, 600; 623 NW2d 884 (2001). Moreover, decisions
about whether to call or question witnesses are presumed to be matters of trial strategy, and
failing to call a witness only rises to the level of ineffective assistance of counsel if it deprived
defendant of a substantial defense. People v Russell, 297 Mich. App. 707, 716; 825 NW2d 623
(2012). Because the defense of entrapment was meritless, we conclude that it did not deprive
defendant of a substantial defense.

       Affirmed.



                                                              /s/ Brock A. Swartzle
                                                              /s/ David H. Sawyer
                                                              /s/ Jane E. Markey




                                                -4-